Citation Nr: 0513427	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with lumbar myositis.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for post traumatic 
stress disorder.  

5.  Entitlement to service connection for depressive 
disorder, not otherwise specified.  

6.  Entitlement to service connection for onychocryptosis 
right hallux claimed as bilateral foot condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1970.  
He received a Combat Infantryman Badge (CIB).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office Center (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In April 2002 the RO denied the veteran's claims for service 
connection for degenerative disc disease with lumbar 
myositis, tinnitus and bilateral hearing loss.  The notice of 
disagreement (NOD) was received in August 2002 and the 
statement of the case (SOC) was issued in April 2003.  The 
appeal was perfected in May 2003.  

In February 2004 the RO denied the veterans claims for 
service connection for post traumatic stress disorder (PTSD), 
depressive disorder, not otherwise specified and 
onychocryptosis right hallux claimed as bilateral foot 
condition.  The NOD was received in March 2004 and the SOC 
was issued in May 2004.  The appeal was perfected in June 
2004.  

The issues of entitlement to service connection for tinnitus, 
bilateral hearing loss and onychocryptosis right hallux 
claimed as bilateral foot condition are being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Service medical records are negative for any complaints 
or findings of a low back disorder.  

2.  The evidence does not reflect the presence of a link 
between the veteran's stressors and his current symptoms.  

3.  The veteran does not have PTSD. 

4.  The veteran's depressive disorder, not otherwise 
specified is not attributable to an injury or disease in 
service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease with lumbar myositis was not 
incurred in nor aggravated during active service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).

2.  PTSD was not incurred in nor aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2004).

3.  A depressive disorder, not otherwise specified was not 
incurred in nor aggravated during active service.  38 
U.S.C.A. §§ 1110, 1112  (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

However, the presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service; that is, what happened then, 
and does not address the question of either current 
disability or its connection to service, both of which 
generally require competent medical evidence.  Thus, this 
provision does not presumptively establish service connection 
for a combat veteran; rather, it relaxes the evidentiary 
requirements for determining what happened in service.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  


A.  Degenerative Joint Disease With Lumbar Myositis  

The veteran's service medical records are completely silent 
as to a low back disorder during service.  The report of the 
examination conducted at separation from service showed the 
veteran denied ever having recurrent back pain and no 
abnormalities of the spine were noted on clinical evaluation.  

Post service private treatment records show that the veteran 
was seen at VA between 1999 and 2003 for chronic back pain, 
degenerative disc disease, small broad central and right 
sided disc herniation at L4-L5, central disc protrusion at 
L5-S1, narrowing of the neural foramina at L4-L5 and L5-S1, 
and discogenic disc disease at L5-S1.  A July 2000 VA 
examination reflects the veteran's employment history in 
construction and includes diagnoses of discogenic disc 
disease of L5-S1, lumbar myositis, and degenerative disc 
disease of the spine with discogenic component.  Notes from a 
private physician reflect treatment for back complaints since 
1997.  This physician also wrote that the veteran's recurrent 
back pain with limitation of motion was secondary to a fall 
during military activity in Vietnam in 1969.  

Clearly, the earliest documentation of any back complaints is 
in 1997, 27 years after service.  Although the veteran's 
private physician links these complaints to a fall in service 
approximately 28 years earlier (which event may be conceded 
pursuant to 38 U.S.C.A. § 1154 (b)), this opinion is given in 
a context of records showing the veteran denied any back pain 
in 1970, an absence of any back abnormalities when examined 
in 1970 and the passage of 27 years before any treatment for 
back complaints was sought.  This physician likewise cites no 
specific contemporaneous medical evidence to support his 
conclusion and indeed, gives no rationale for it.  Under 
these circumstances, the Board finds the evidence adverse to 
the veteran's claim to have greater evidentiary weight, and 
therefore, a basis upon which to grant service connection for 
a low back disability has not been presented.  

Finally, the Board notes that while the veteran apparently 
believes that his back disability is related to his military 
service, as a layperson, he is not competent to render a 
medical diagnosis or opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


B.  PTSD 

In a written statement received in May 2003 the veteran wrote 
that he wished to claim service connection for a nervous 
condition (PTSD) as a result of his combat duties in the 
Republic of Vietnam.  

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection for PTSD requires medical 
evidence diagnosing the condition, a link (established by 
medical evidence) between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor(s) occurred.  38 C.F.R. § 3.304(f).  

In this case, service medical records do not reflect any 
complaints of, treatment for, or diagnosis of any psychiatric 
disabilities.  VA treatment records, dated October 1999 to 
November 2003, show that the veteran was seen for PTSD and 
PTSD with depression.  No specific rationale for the PTSD 
diagnosis was given.

To determine what was the correct psychiatric diagnosis, the 
RO arranged for the veteran to undergo a VA psychiatric 
examination in September 2003.  In the report of that 
examination, the VA examiner indicated that the veteran did 
not fulfill the diagnostic criteria for PTSD.  He wrote that 
the evidence appeared to confirm the fact that the veteran 
participated in combat, but when one explored the history of 
this veteran, he was not in any way affected to a significant 
level by his combat experiences in Vietnam.  There was no 
evidence that his interpersonal relationships were affected, 
that his family life was affected, or that his educational 
performance was affected by his combat experiences.  
Therefore, he did not fulfill diagnostic criteria for PTSD.  
A January 2004 addendum restated this conclusion.   

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  As already 
mentioned, while outpatient treatment records include PTSD 
among the veteran's psychiatric diagnoses, they do not 
reflect any rationale for that conclusion, or otherwise 
describe any link between the veteran's stressors and current 
symptoms.  Then, when examined for VA purposes to clarify the 
veteran's diagnosis, the examiner specifically concluded the 
veteran did not have PTSD, setting out the rationale for that 
conclusion.   

Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
greater weight of the evidence is against the conclusion the 
veteran has PTSD.  Accordingly, a basis upon which to 
establish service connection for PTSD has not been presented 
and the appeal is denied.  


C.  Depressive Disorder, Not Otherwise Specified

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the claim of service 
connection for depressive disorder, not otherwise specified.  

The service medical records do not reflect any complaints of, 
treatment for, or diagnosis of any psychiatric disabilities.  

After service, the earliest record of a relevant diagnosis 
was in October 2002, approximately 31 years after service.  
No medical evidence of record attributes the disorder to any 
incident or injury in service.  In fact, the only person who 
has indicated that it is related to service is the veteran 
himself.  It is well established that laypersons cannot 
provide testimony when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the September 2003 VA examiner specifically 
remarked there was "no connection, no link between the 
veteran's current neuropsychiatric symptoms and his military 
service."  

Under these circumstances, a basis upon which to establish 
service connection for the claimed disability has not been 
presented.  

III.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002, June 2002, August 2003, and October 2003.  
Since these letters fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition to the explicit VCAA notice, by 
virtue of the rating decision on appeal, and the statements 
of the case (SOC), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
April 2003 and May 2004 SOCs.  

Finally, with respect to element (4), the veteran was advised 
he could obtain the evidence sought to substantiate his 
claims himself (or have VA attempt to obtain it) and Board 
notes that there is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  In view of this, the 
veteran may be understood as having been advised to submit 
all pertinent evidence he possessed.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although not 
necessarily accomplished here, the veteran received content 
complying notice, and appropriate due process.  Therefore, 
any question as to the timing of the notice is harmless.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and post service private and VA medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in connection with these claims.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions of law, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for degenerative joint disease with lumbar 
myositis is denied.  

Service connection for PTSD is denied.  

Service connection for depressive disorder, not otherwise 
specified is denied.  



REMAND

The veteran has made claims for entitlement to service 
connection for tinnitus, bilateral hearing loss and 
onychocryptosis right hallux claimed as bilateral foot 
condition.  He essentially cites the operation of 38 U.S.C.A. 
§ 1154(b) to support his claims.   

Particularly, in his written statement received in May 2003 
the veteran indicated that his bilateral foot condition 
(jungle rash) was the result of his combat duty in Vietnam.  
In his May 2003 VA Form 9 the veteran wrote that he served 
and fought as an infantryman and that due to active and heavy 
combat participation he was exposed to acoustic trauma from 
weapons, motors, grenades, and firefights.  Therefore he felt 
that his tinnitus and bilateral hearing loss should be 
service connected.  

The first medical evidence of a foot condition was in the May 
2002 VA treatment record.  The VA has not examined the 
veteran with regard to his claims for service connection for 
bilateral hearing loss and tinnitus.  This should be 
accomplished.  

Accordingly, the Board REMANDS this case for the following:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
tinnitus and/or bilateral hearing loss 
that is likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) related to any 
exposure to noise while on active duty, 
or otherwise to service.  The examiner 
should include a rationale for his/her 
opinion.  If the manifested chronic 
disability cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.  

2.  Schedule the veteran for a VA 
examination to determine whether he has 
any foot skin disability that is likely 
(more than 50%), not likely (less than 
50%), or at least as likely as not (50%) 
related to service or otherwise 
consistent with the circumstances, 
conditions, or hardships of his combat 
military service.  The examiner should 
include a rationale for his/her opinion.  
If the manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.  

3.  Readjudicate the veteran's service 
connection claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


